

116 HR 257 IH: SALT Fairness Act of 2019
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 257IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2019Mr. King of New York (for himself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on deduction for State and
			 local taxes, and for other purposes.
	
 1.Short titleThis Act may be cited as the SALT Fairness Act of 2019. 2.Repeal of limitation on deduction for State and local, etc. taxes (a)In generalSection 164(b) is amended by striking paragraph (6).
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in section 11042 of Public Law 115–97.
			